Title: From Thomas Jefferson to Thomas Hemming, 11 June 1792
From: Jefferson, Thomas
To: Hemming, Thomas



Sir
Philadelphia June 11. 1792.

I have duly recieved your favor of the 4th. inst. covering one from Mr. Boyd of whose health and success I am always glad to hear. I sincerely wish it were in my power to gratify his and your desire by finding some employment for your talents which might bring advantage to yourself at the same time. I had the honor of explaining to you personally that our government has few offices in it’s gift, and myself fewer than any other of it’s members. I have had but a single appointment to make since I have been in office, which was a copying clerk at 500 dollars a year. It would have been delusive therefore had I given you expectations which there would have been so little probability of fulfilling, and it would be so were I to excite such expectations now. While I avoid this, in obedience to the dictates of candor and truth, I can with equal truth and candor assure you that were an occasion of serving you to present itself I should with pleasure embrace it, being  with every wish to gratify yourself and Mr. Boyd, Sir your most obedt. humble servt

Th: Jefferson

